EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in a telephone interview with Michael Phelps on February 8, 2022.

Regarding Claim 18, the claim is modified as follows:
18. (Currently Amended) A connector plate for a vacuum cleaner dust container, the connector plate having a central portion having an opening configured to surround an opening in an attached dust bag, and an extending portion attached to an end of the central portion, the extending portion being movable between a first position in which the extending portion projects from the central portion in a plane of the central portion, and a second position in which the extending portion is bent out of the plane of the central portion by at least 10 degrees into a step-wise or continuous curvature

Regarding Claim 23, the claim is modified as follows:
12.	(Currently Amended) A vacuum cleaner comprising: 
a lid configured to selectively open and close; and 
a holder for a vacuum cleaner dust container having a dust bag made of an air permeable material and a connector plate surrounding an opening in the dust bag, the holder being attached to the lid and comprising an insert slot configured to receive the connector plate of the dust container and configured to hold the connector plate in a working position within the vacuum cleaner during use of the vacuum cleaner, wherein the connector plate comprises a first portion and a second portion extending from the first portion, and the insert slot is configured to bend the first portion by at least 10 degrees  relative to the second portion either upon insertion of the connector plate into the insert slot, or after insertion of the connector plate into the insert slot.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance: 

The instant invention is neither anticipated nor rendered obvious for additional reason below in concert with applicant remarks:

Allowable Subject Matter

The Applicant presented claims which were modified by Examiner’s Amendment to place the application into condition for allowance. The Applicant presented an application received December 29, 2021 amending Claims 1, 18, and 23.  New Claim 24 was added to include previously identified allowable subject matter.  Claims 18 and 23 were modified by Examiner’s Amendment to place Claims 1, 2, 11-18, and 20-24 into final condition for allowance.  

The following is a statement of reasons for the indication of previously mentioned allowable subject matter:

Regarding Claims 1, 2, 11-18, and 20-24, a search of the prior art does not teach or reasonably suggest the device as claimed in the context of the entire scope of the claims, the instant invention is neither anticipated nor rendered obvious by the prior art because the device is not taught nor suggested as set forth in the entire context of the claims with the amendments above.  

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARC CARLSON whose telephone number is (571)272-9963.  The examiner can normally be reached on Monday-Thursday 6:30am-3:30pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”



/Marc Carlson/
Primary Examiner, Art Unit 3723